      Case 1:19-cv-07777-GBD-OTW Document 274 Filed 02/03/21 Page 1 of 2

                                              U.S. Department of Justice
                                              Civil Division, Federal Programs Branch




Keri Berman                                                  Tel.: (202) 305-7538
Trial Attorney                                               E-mail: keri.l.berman@usdoj.gov




                                                             February 3, 2021

Hon. George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street, Room 1310
New York, NY 10007


                 Re:   Presidential Action Pertinent to New York v. U.S. Department of
                 Homeland Security, No. 19-7777, and Make the Road New York v. Renaud 1, No.
                 19-7993

Dear Judge Daniels:


        I represent the defendants in the above-captioned case. The defendants wish to advise the
plaintiffs and the Court that, on February 2, 2021, the President issued an Executive Order
addressing issues pertinent to this action, titled Executive Order on Restoring Faith in Our Legal
Immigration Systems and Strengthening Integration and Inclusion Efforts for New Americans.
https://www.whitehouse.gov/briefing-room/presidential-actions/2021/02/02/executive-order-on-
restoring-faith-in-our-legal-immigration-systems-and-strengthening-integration-and-inclusion-
efforts-for-new-americans/.

       The Executive Order states that it is “essential to ensure that our laws and policies
encourage full participation by immigrants, including refugees, in our civic life; that immigration
processes and other benefits are delivered effectively and efficiently; and that the Federal
Government eliminates sources of fear and other barriers that prevent immigrants from accessing
government services available to them.” The Order goes on to direct that the Executive Branch
“should develop welcoming strategies that promote integration, inclusion, and citizenship, and it
should embrace the full participation of the newest Americans in our democracy.”

        To that end, the Executive Order directs action on issues pertinent to this case: Section 4
of the Executive Order specifically directs heads of relevant agencies, including the Secretary of
Homeland Security, to review agency actions related to implementation of the public charge
ground of inadmissibility, 8 U.S.C. § 1182(a)(4)(A), in light of the policy set forth in the

1
 Tracy Renaud, Senior Official Performing the Duties of the Director of USCIS, is substituted as
defendant under Rule 25(d) of the Federal Rules of Civil Procedure.
     Case 1:19-cv-07777-GBD-OTW Document 274 Filed 02/03/21 Page 2 of 2

                                                -2-


Executive Order and certain other considerations. Section 3 of the Executive Order directs the
Secretary of Homeland Security to review other agency actions that may be inconsistent with the
policy set forth in the Executive Order.

       The defendants intend to confer with plaintiffs about the implications of the Executive
Order for this litigation. The defendants propose to file a joint status report with the Court by
February 19, 2021.

                                              Respectfully submitted,

                                                     /s/
                                               Keri L. Berman

CC: All Counsel of record via ECF.
